        CASE 0:14-cr-00186-PAM-HB Doc. 184 Filed 11/19/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,                                    Crim. No. 14-186 (PAM/HB)

                            Plaintiff,

v.                                                                                ORDER

Michael Anthony Lindsey,

                        Defendant.
        ___________________________________________________________

       This matter is before the Court on Defendant Michael Anthony Lindsey’s Motions

for Compassionate Release under the First Step Act. Lindsey asserts that he has underlying

health conditions that make him susceptible to complications from COVID-19 and asks the

Court to order the BOP to release him to supervised release or to home confinement. For

the following reasons, the Court denies the Motions.

BACKGROUND

       In November 2014, a jury convicted Lindsey of being a felon in possession of a

firearm. (Docket No. 73.) Because Lindsey had been convicted of at least three prior

violent felonies, he was subject to an enhanced sentence under the Armed Career Criminal

Act (“ACCA”), 18 U.S.C. § 924(e)(1). Indeed, because of Lindsey’s extensive criminal

history, he faced a much longer sentence than the 180-month ACCA mandatory minimum.

His sentencing guidelines range was 262 to 327 months’ imprisonment, and the Court

sentenced him to 262 months. (Docket No. 90.) He has served approximately 80 months,

or less than one-third, of that sentence, and is currently scheduled for release in February
         CASE 0:14-cr-00186-PAM-HB Doc. 184 Filed 11/19/20 Page 2 of 4




2033. He is serving his sentence at the United States Penitentiary in Victorville, California

(“USP Victorville”).

       Lindsey initially filed a pro se Motion for compassionate release and a motion

seeking the appointment of counsel to assist him in filing such a motion. (Docket Nos.

162, 163.) The Court appointed counsel (Docket No. 165), who filed a renewed Motion

for Compassionate Release on October 29, 2020. (Docket No. 179.) The Government

opposes the Motion. (Docket No. 183.)

DISCUSSION

       The First Step Act allows the Court to order a defendant’s release for “extraordinary

and compelling reasons.” Id. § 3582(c)(1)(A)(i). Such reasons include a terminal illness,

“a serious physical or medical condition,” or other condition “that substantially diminishes

the ability of the defendant to provide self-care within the environment of a correctional

facility.” U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). Lindsey alleges that he suffers from stage

three kidney disease and hypertension, making him susceptible to severe complications

from COVID-19.

       Lindsey submitted a request for compassionate release to the Warden of his facility,

who has yet to rule on the request. Because more than 30 days have passed, Lindsey has

sufficiently exhausted available administrative remedies under the First Step Act, and this

Court has jurisdiction to consider his Motion. See 18 U.S.C. § 3582(c)(1)(A). According

to the BOP, there are currently seven active cases of COVID-19 among the inmates at USP

Victorville, and seven active cases among staff. Federal Bureau of Prisons, COVID-19

Inmate Test Information, https://www.bop.gov/coronavirus/ (last visited Nov. 17, 2020).

                                             2
           CASE 0:14-cr-00186-PAM-HB Doc. 184 Filed 11/19/20 Page 3 of 4




          Lindsey is correct that individuals suffering from kidney disease may be at increased

risk of severe complications from COVID-19. See Centers for Disease Control and

Prevention, Coronavirus Disease 2019 (COVID-19), People of Any Age with Underlying

Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions

/people-with-medical-conditions.html (last visited Nov. 17, 2020).           But Lindsey has

already tested positive for COVID-19, experienced no symptoms of the disease, and has

now fully recovered. It does not appear that his risk factors caused him to suffer any

complications from COVID-19. While it remains an open question whether a bout of

COVID-19 confers longstanding immunity from future infections, Lindsey’s experience

with the virus shows that it was not particularly serious for him despite his underlying

health issues.

          The First Step Act provides for an inmate’s release when he has health conditions

that “substantially diminish” his ability “to provide self-care within the environment of a

correctional facility.” U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). Lindsey’s kidney disease, even

in combination with COVID-19, did not substantially diminish his ability to care for

himself, and he has not established that he is likely to be unable to care for himself in the

future.

          Moreover, the Court must consider the sentencing factors under 18 U.S.C. § 3553(a)

in determining whether compassionate release is warranted. The Court acknowledges

Lindsey’s difficult childhood and struggles with addiction, but also recognizes that Lindsey

is a career offender for whom previous periods of incarceration have not acted as a

                                                3
        CASE 0:14-cr-00186-PAM-HB Doc. 184 Filed 11/19/20 Page 4 of 4




deterrence to further violent behavior. Moreover, Lindsey has repeatedly refused to take

responsibility for his actions. Releasing Lindsey after only 80 months’ imprisonment

creates unwarranted sentencing disparities with other individuals who commit similarly

serious crimes and would not serve the purposes of sentencing. Lindsey has failed to

establish that “extraordinary and compelling reasons” mandate the Court’s reconsideration

of his sentence. 18 U.S.C. § 3582(c)(1)(A)(i).

CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that Defendant’s Motions for

Compassionate Release (Docket Nos. 162, 179) are DENIED.


Dated: November 19, 2020
                                           s/Paul A. Magnuson
                                         Paul A. Magnuson
                                         United States District Court Judge




                                            4
